DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 24 claims and claims 1-24 remain pending in the application.

EXAMINER’S NOTES
The referenced citations made in the rejection(s) below are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate Examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,381,849 B2 in view of Vanam et al. (US PGPub 2015/0312595 A1). Although the claims at issue are not identical, the instant application claim is not patentable over the Patent claim in view of Vanam et al. as shown in the following table: 

17659265 (Instant Application)
11,381,849 B2 (Patent)

Claim 1
Claim 1
1
A method comprising:
A method comprising: 
2
determining luminance pixel data associated with a frame of a plurality of frames of video content;
receiving video content comprising a plurality of frames; determining first luminance pixel data associated with a first frame of the plurality of frames and
3
determining chrominance pixel data associated with the frame;
first chrominance pixel data associated with the first frame;
4
generating a filtered frame based on the luminance pixel data, the chrominance pixel data, and a viewing parameter associated with output of the video content,
determining a first viewing parameter associated with playback of the video content; determining first achromatic spatial frequency data based on the first frame, the first luminance pixel data, and the first viewing parameter;
5
wherein achromatic and chromatic spatial frequencies that satisfy a threshold are filtered out of the filtered frame; and
determining first chromatic spatial frequency data based on the first frame, the first chrominance pixel data, and the first viewing parameter; determining, based on the first achromatic spatial frequency data and the first chromatic spatial frequency data, a filtered first frame; and
6
causing output of the filtered frame.
causing output of the filtered first frame.


The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that all the limitations of the instant application are disclosed in the patent except the chromatic/achromatic spatial frequencies satisfying a threshold value in row #5 of the above table, which is not present in the patent. However, Vanam et al. teach a system in the same field of endeavor (Abstract), where it teaches the missing threshold value for the spatial frequencies of the instant application (Vanam et al.; [0004], L1-3; [0064]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Patent’s invention of a dental imaging device to include Vanam et al’s implementation of spatial frequencies being below a threshold level, because temporal filtering of the video frames may be used to maintain continuity of a spatial cutoff frequency to ensure filtering effects are not identified as motion effects by a video encoder and the perceptual filter may be used as a preprocessing step for a video encoder so as to lower an encoded bitrate (Vanam et al.; [0004]). Therefore, the instant application claim 1 as a whole is not patentable over the patent claim 1 in view of Vanam et al. This is a non-statutory obviousness type double patenting rejection.

Claim 9 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,381,849 B2 in view of Vanam et al. (US PGPub 2015/0312595 A1). Although the claims at issue are not identical, the instant application claim is not patentable over the Patent claim in view of Vanam et al. as shown in the following table: 

17659265 (Instant Application)
11,381,849 B2 (Patent)

Claim 9
Claim 1
1
A non-transitory computer-readable medium storing instructions that, when executed cause:
A method comprising: 
2
determining luminance pixel data associated with a frame of a plurality of frames of video content;
receiving video content comprising a plurality of frames; determining first luminance pixel data associated with a first frame of the plurality of frames and
3
determining chrominance pixel data associated with the frame;
first chrominance pixel data associated with the first frame;
4
generating a filtered frame based on the luminance pixel data, the chrominance pixel data, and a viewing parameter associated with output of the video content,
determining a first viewing parameter associated with playback of the video content; determining first achromatic spatial frequency data based on the first frame, the first luminance pixel data, and the first viewing parameter;
5
wherein achromatic and chromatic spatial frequencies that satisfy a threshold are filtered out of the filtered frame; and
determining first chromatic spatial frequency data based on the first frame, the first chrominance pixel data, and the first viewing parameter; determining, based on the first achromatic spatial frequency data and the first chromatic spatial frequency data, a filtered first frame; and
6
causing output of the filtered frame.
causing output of the filtered first frame.


The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although, the patent does not disclose a non-transitory CRM claim, however, the patent discloses the same inventive concept as the instant application. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that all the limitations of the instant application are disclosed in the patent except the chromatic/achromatic spatial frequencies satisfying a threshold value in row #5 of the above table, which is not present in the patent. However, Vanam et al. teach a system in the same field of endeavor (Abstract), where it teaches the missing threshold value for the spatial frequencies of the instant application (Vanam et al.; [0004], L1-3; [0064]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Patent’s invention of a dental imaging device to include Vanam et al’s implementation of spatial frequencies being below a threshold level, because temporal filtering of the video frames may be used to maintain continuity of a spatial cutoff frequency to ensure filtering effects are not identified as motion effects by a video encoder and the perceptual filter may be used as a preprocessing step for a video encoder so as to lower an encoded bitrate (Vanam et al.; [0004]). Therefore, the instant application claim 9 as a whole is not patentable over the patent claim 1 in view of Vanam et al. This is a non-statutory obviousness type double patenting rejection.

Claim 17 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,381,849 B2 in view of Vanam et al. (US PGPub 2015/0312595 A1). Although the claims at issue are not identical, the instant application claim is not patentable over the Patent claim in view of Vanam et al. as shown in the following table: 

17659265 (Instant Application)
11,381,849 B2 (Patent)

Claim 17
Claim 1
1
A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to:
A method comprising: 
2
determine luminance pixel data associated with a frame of a plurality of frames of video content;
receiving video content comprising a plurality of frames; determining first luminance pixel data associated with a first frame of the plurality of frames and
3
determine chrominance pixel data associated with the frame;
first chrominance pixel data associated with the first frame;
4
generate a filtered frame based on the luminance pixel data, the chrominance pixel data, and a viewing parameter associated with output of the video content,
determining a first viewing parameter associated with playback of the video content; determining first achromatic spatial frequency data based on the first frame, the first luminance pixel data, and the first viewing parameter;
5
wherein achromatic and chromatic spatial frequencies that satisfy a threshold are filtered out of the filtered frame; and
determining first chromatic spatial frequency data based on the first frame, the first chrominance pixel data, and the first viewing parameter; determining, based on the first achromatic spatial frequency data and the first chromatic spatial frequency data, a filtered first frame; and
6
cause output of the filtered frame.
causing output of the filtered first frame.


The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although, the patent does not disclose a device claim, however, the patent discloses the same inventive concept as the instant application. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that all the limitations of the instant application are disclosed in the patent except the chromatic/achromatic spatial frequencies satisfying a threshold value in row #5 of the above table, which is not present in the patent. However, Vanam et al. teach a system in the same field of endeavor (Abstract), where it teaches the missing threshold value for the spatial frequencies of the instant application (Vanam et al.; [0004], L1-3; [0064]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Patent’s invention of a dental imaging device to include Vanam et al’s implementation of spatial frequencies being below a threshold level, because temporal filtering of the video frames may be used to maintain continuity of a spatial cutoff frequency to ensure filtering effects are not identified as motion effects by a video encoder and the perceptual filter may be used as a preprocessing step for a video encoder so as to lower an encoded bitrate (Vanam et al.; [0004]). Therefore, the instant application claim 17 as a whole is not patentable over the patent claim 1 in view of Vanam et al. This is a non-statutory obviousness type double patenting rejection.

Claims 2-8, 10-16, 18-24 of the instant application are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over combinations of claim 1-20 of U.S. Patent No. 11,381,849 B2 in view of Vanam et al. (US PGPub 2015/0312595 A1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-14, 16-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vanam et al. (US PGPub 2015/0312595 A1) (Disclosed in IDS) in view of Thiebaud et al. (US PGPub 2009/0285478 A1) (Disclosed in IDS).


Regarding claim 1, Vanam et al. teach a method comprising: 
determining luminance pixel data associated with a frame of a plurality of frames of video content (Fig. 10; [0109], L5-9; It teaches each frame containing pixels and each pixel containing a luminance value); 
determining chrominance pixel data associated with the frame (Fig. 10; [0109], L5-9; It teaches each frame containing pixels and each pixel containing a chrominance value); 
generating a filtered frame based on the luminance pixel data, the chrominance pixel data, and a viewing parameter (Fig. 5; [0090], [0088]) associated with output of the video content ([0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB (Chromatic) is calculated first. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. In [0071]-[0072] in view of Fig. 2A, 2B, 11, it teaches that the determined CSF is used to select a filter bandwidth which is applied to the color space converted image to generate the filtered frame), wherein achromatic and chromatic spatial frequencies that satisfy a threshold are filtered out of the filtered frame ([0004], L1-3; [0064], Fig. 1; it teaches that the perceptual filter may be implemented to filter one or more spatial frequencies from a video signal that are below a contrast threshold limit); and 
causing output of the filtered frame (Fig. 2A, 2B, 3, 11; it shows the output video frame after applying the filter).  
Although, Vanam et al. teach generating CSF from the input video frame of color converted linear RGB and luminance image and viewing parameters, but it does not explicitly teach using chromatic spatial frequency data of the video frame directly in determining the CSF.
However, Thiebaud et al. teach a system in the same field of endeavor (Abstract), where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter as shown in Figs. 11, 12, and described in [0069]-[0072].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Thiebaud et al's usage of luma and chroma components in determining CSF, because it helps in the decision making process to favor luminance preservation or to favor chrominance preservation for the color mapping step (Thiebaud et al.; [0071]) as well as saving significant computation resources because of sharing common image analysis tools, namely luminance-chrominance conversions and space-frequency transforms (Thiebaud et al.; [0074]).

Regarding claim 2, Vanam et al. and Thiebaud et al. teach the method recited in claim 1, wherein the threshold comprises one or more spatial frequencies above which the human visual system (HVS) is unable to visually perceive (Vanam et al.; Fig. 1 shows the response curve for visual perception of a viewer where above a certain spatial frequency the HBS is unable to see).  

Regarding claim 3, Vanam et al. and Thiebaud et al. teach the method recited in claim 1, wherein the viewing parameter is determined based on at least one of: 
preprocessing of the video content (Vanam et al.; [0005]); 
a predetermined value (Vanam et al.; [0088]); 
a value received from a user device (Vanam et al.; [0068]; The value is the distance between the user device and the display device); 
a value received from one or more sensors (Vanam et al.; Fig. 8, reference numeral 614); 
a value input by a user (Vanam et al.; Fig. 8, reference numeral 616); 
a value derived from positioning information (Vanam et al.; Fig. 5; [0207]; it teaches a geographic location of the display); or 
information associated with a device configured to output the content (Vanam et al.; [0118]).  

Regarding claim 4, Vanam et al. and Thiebaud et al. teach the method recited in claim 1, wherein the viewing parameter comprises one or more of a viewing distance (Vanam et al.; [0059]), a pixel density (Vanam et al.; [0059]), a pixel length of a sinusoidal grating cycle, a width of a display associated with output of the video content (Vanam et al.; [0059]), a viewing angle (Vanam et al.; [0090]), ambient illumination level (Vanam et al.; Fig. 14A), or a reflection coefficient of a display associated with output of the video content (Vanam et al.; Fig. 14A).  

Regarding claim 5, Vanam et al. and Thiebaud et al. teach the method recited in claim 1, wherein generating the filtered frame based on the luminance pixel data, the chrominance pixel data, and the viewing parameter, further comprises: 
determining, based on the luminance pixel data and based on the viewing parameter, achromatic spatial frequency data (Vanam et al.; [0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB is calculated first and then the corresponding luminance image is computed. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters. Fig. 2A-2B shows the CSF determination based on the black level of the extracted luminance image, which is achromatic, wherein Fig. 1 shows the CSF as a function of spatial frequency as described in [0063]. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters); and 
determining, based on the chrominance pixel data and based on the viewing parameter, chromatic spatial frequency data (Vanam et al.; [0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB (Chromatic) is calculated first. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters), 
wherein generating the filtered frame is further based on the achromatic spatial frequency data and the chromatic spatial frequency data ([0071]-[0072]; Fig. 2A, 2B, 11; It teaches that the determined CSF is used to select a filter bandwidth which is applied to the color space converted image to generate the filtered frame).  
Although, Vanam et al. teach generating CSF from the input video frame of color converted linear RGB and luminance image and viewing parameters, but it does not explicitly teach using chromatic spatial frequency data of the video frame directly in determining the CSF.
However, Thiebaud et al. teach a system in the same field of endeavor (Abstract), where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter as shown in Figs. 11, 12, and described in [0069]-[0072].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Thiebaud et al's usage of luma and chroma components in determining CSF, because it helps in the decision making process to favor luminance preservation or to favor chrominance preservation for the color mapping step (Thiebaud et al.; [0071]) as well as saving significant computation resources because of sharing common image analysis tools, namely luminance-chrominance conversions and space-frequency transforms (Thiebaud et al.; [0074]).

Regarding claim 6, Vanam et al. and Thiebaud et al. teach the method recited in claim 5, further comprising determining, based on the achromatic spatial frequency data and the chromatic spatial frequency data, a contrast sensitivity function (CSF) indicating the achromatic spatial frequency data and the chromatic spatial frequency data, wherein generating the filtered frame is further based on the CSF (Thiebaud et al.; [0069]-[0072] in view of Figs. 11, 12, where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter).  

Regarding claim 8, Vanam et al. and Thiebaud et al. teach the method recited in claim 1, wherein the causing output of the filtered frame comprises compressing the filtered frame and sending the compressed filtered frame for output (Vanam et al.; [0098]; It teaches compressing the filtered video frame).  

Regarding claim 9, Vanam et al. teach a non-transitory computer-readable medium storing instructions ([0094]) that, when executed cause: 
determining luminance pixel data associated with a frame of a plurality of frames of video content (Fig. 10; [0109], L5-9; It teaches each frame containing pixels and each pixel containing a luminance value); 
determining chrominance pixel data associated with the frame (Fig. 10; [0109], L5-9; It teaches each frame containing pixels and each pixel containing a chrominance value); 
generating a filtered frame based on the luminance pixel data, the chrominance pixel data, and a viewing parameter (Fig. 5; [0090], [0088]) associated with output of the video content ([0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB (Chromatic) is calculated first. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. In [0071]-[0072] in view of Fig. 2A, 2B, 11, it teaches that the determined CSF is used to select a filter bandwidth which is applied to the color space converted image to generate the filtered frame), wherein achromatic and chromatic spatial frequencies that satisfy a threshold are filtered out of the filtered frame ([0004], L1-3; [0064], Fig. 1; it teaches that the perceptual filter may be implemented to filter one or more spatial frequencies from a video signal that are below a contrast threshold limit); and 
causing output of the filtered frame (Fig. 2A, 2B, 3, 11; it shows the output video frame after applying the filter).  
Although, Vanam et al. teach generating CSF from the input video frame of color converted linear RGB and luminance image and viewing parameters, but it does not explicitly teach using chromatic spatial frequency data of the video frame directly in determining the CSF.
However, Thiebaud et al. teach a system in the same field of endeavor (Abstract), where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter as shown in Figs. 11, 12, and described in [0069]-[0072].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Thiebaud et al's usage of luma and chroma components in determining CSF, because it helps in the decision making process to favor luminance preservation or to favor chrominance preservation for the color mapping step (Thiebaud et al.; [0071]) as well as saving significant computation resources because of sharing common image analysis tools, namely luminance-chrominance conversions and space-frequency transforms (Thiebaud et al.; [0074]).

Regarding claim 10, Vanam et al. and Thiebaud et al. teach the non-transitory computer-readable medium recited in claim 9, wherein the threshold comprises one or more spatial frequencies above which the human visual system (HVS) is unable to visually perceive (Vanam et al.; Fig. 1 shows the response curve for visual perception of a viewer where above a certain spatial frequency the HBS is unable to see).  

Regarding claim 11, Vanam et al. and Thiebaud et al. teach the non-transitory computer-readable medium recited in claim 9, wherein the viewing parameter is determined based on at least one of: 
preprocessing of the video content (Vanam et al.; [0005]); 
a predetermined value (Vanam et al.; [0088]); 
a value received from a user device (Vanam et al.; [0068]; The value is the distance between the user device and the display device);
a value received from one or more sensors (Vanam et al.; Fig. 8, reference numeral 614); 
a value input by a user (Vanam et al.; Fig. 8, reference numeral 616); 
a value derived from positioning information (Vanam et al.; Fig. 5; [0207]; it teaches a geographic location of the display); or 
information associated with a device configured to output the content (Vanam et al.; [0118]).  

Regarding claim 12, Vanam et al. and Thiebaud et al. teach the non-transitory computer-readable medium recited in claim 9, wherein the viewing parameter comprises one or more of a viewing distance (Vanam et al.; [0059]), a pixel density (Vanam et al.; [0059]), a pixel length of a sinusoidal grating cycle, a width of a display associated with output of the video content (Vanam et al.; [0059]), a viewing angle (Vanam et al.; [0090]), ambient illumination level (Vanam et al.; Fig. 14A), or a reflection coefficient of a display associated with output of the video content (Vanam et al.; Fig. 14A).  

Regarding claim 13, Vanam et al. and Thiebaud et al. teach the non-transitory computer-readable medium recited in claim 9, wherein the instructions that, when executed, cause generating the filtered frame based on the luminance pixel data, the chrominance pixel data, and the viewing parameter, further cause: 
determining, based on the luminance pixel data and based on the viewing parameter, achromatic spatial frequency data (Vanam et al.; [0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB is calculated first and then the corresponding luminance image is computed. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters. Fig. 2A-2B shows the CSF determination based on the black level of the extracted luminance image, which is achromatic, wherein Fig. 1 shows the CSF as a function of spatial frequency as described in [0063]. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters); and 
determining, based on the chrominance pixel data and based on the viewing parameter, chromatic spatial frequency data (Vanam et al.; [0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB (Chromatic) is calculated first. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters), 
wherein generating the filtered frame is further based on the achromatic spatial frequency data and the chromatic spatial frequency data ([0071]-[0072]; Fig. 2A, 2B, 11; It teaches that the determined CSF is used to select a filter bandwidth which is applied to the color space converted image to generate the filtered frame).  
Although, Vanam et al. teach generating CSF from the input video frame of color converted linear RGB and luminance image and viewing parameters, but it does not explicitly teach using chromatic spatial frequency data of the video frame directly in determining the CSF.
However, Thiebaud et al. teach a system in the same field of endeavor (Abstract), where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter as shown in Figs. 11, 12, and described in [0069]-[0072].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Thiebaud et al's usage of luma and chroma components in determining CSF, because it helps in the decision making process to favor luminance preservation or to favor chrominance preservation for the color mapping step (Thiebaud et al.; [0071]) as well as saving significant computation resources because of sharing common image analysis tools, namely luminance-chrominance conversions and space-frequency transforms (Thiebaud et al.; [0074]).

Regarding claim 14, Vanam et al. and Thiebaud et al. teach the non-transitory computer-readable medium recited in claim 13, wherein the instructions that, when executed, cause generating the filtered frame based on the luminance pixel data, the chrominance pixel data, and the viewing parameter, further cause determining, based on the achromatic spatial frequency data and the chromatic spatial frequency data, a contrast sensitivity function (CSF) indicating the achromatic spatial frequency data and the chromatic spatial frequency data, wherein generating the filtered frame is further based on the CSF (Thiebaud et al.; [0069]-[0072] in view of Figs. 11, 12, where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter).  

Regarding claim 16, Vanam et al. and Thiebaud et al. teach the non-transitory computer-readable medium recited in claim 9, wherein the instructions that, when executed, cause causing output of the filtered frame, cause compressing the filtered frame and sending the compressed filtered frame for output (Vanam et al.; [0098]; It teaches compressing the filtered video frame).  

Regarding claim 17, Vanam et al. teach a device comprising: 
one or more processors (Fig. 8, reference numeral 802); and 
memory storing instructions that, when executed by the one or more processors (Fig. 8, reference numeral 806), cause the device to: 
determine luminance pixel data associated with a frame of a plurality of frames of video content (Fig. 10; [0109], L5-9; It teaches each frame containing pixels and each pixel containing a luminance value); 
determine chrominance pixel data associated with the frame (Fig. 10; [0109], L5-9; It teaches each frame containing pixels and each pixel containing a chrominance value); 
generate a filtered frame based on the luminance pixel data, the chrominance pixel data, and a viewing parameter (Fig. 5; [0090], [0088]) associated with output of the video content ([0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB (Chromatic) is calculated first. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. In [0071]-[0072] in view of Fig. 2A, 2B, 11, it teaches that the determined CSF is used to select a filter bandwidth which is applied to the color space converted image to generate the filtered frame), wherein achromatic and chromatic spatial frequencies that satisfy a threshold are filtered out of the filtered frame ([0004], L1-3; [0064], Fig. 1; it teaches that the perceptual filter may be implemented to filter one or more spatial frequencies from a video signal that are below a contrast threshold limit); and 
cause output of the filtered frame (Fig. 2A, 2B, 3, 11; it shows the output video frame after applying the filter).  
Although, Vanam et al. teach generating CSF from the input video frame of color converted linear RGB and luminance image and viewing parameters, but it does not explicitly teach using chromatic spatial frequency data of the video frame directly in determining the CSF.
However, Thiebaud et al. teach a system in the same field of endeavor (Abstract), where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter as shown in Figs. 11, 12, and described in [0069]-[0072].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Thiebaud et al's usage of luma and chroma components in determining CSF, because it helps in the decision making process to favor luminance preservation or to favor chrominance preservation for the color mapping step (Thiebaud et al.; [0071]) as well as saving significant computation resources because of sharing common image analysis tools, namely luminance-chrominance conversions and space-frequency transforms (Thiebaud et al.; [0074]).

Regarding claim 18, Vanam et al. and Thiebaud et al. teach the device recited in claim 17, wherein the threshold comprises one or more spatial frequencies above which the human visual system (HVS) is unable to visually perceive (Vanam et al.; Fig. 1 shows the response curve for visual perception of a viewer where above a certain spatial frequency the HBS is unable to see).  

Regarding claim 19, Vanam et al. and Thiebaud et al. teach the device recited in claim 17, wherein the viewing parameter is determined based on at least one of: 
preprocessing of the video content (Vanam et al.; [0005]); 
a predetermined value (Vanam et al.; [0088]); 
a value received from a user device (Vanam et al.; [0068]; The value is the distance between the user device and the display device); 
a value received from one or more sensors (Vanam et al.; Fig. 8, reference numeral 614); 
a value input by a user (Vanam et al.; Fig. 8, reference numeral 616); 
a value derived from positioning information (Vanam et al.; Fig. 5; [0207]; it teaches a geographic location of the display); or 
information associated with a device configured to output the content (Vanam et al.; [0118]).  

Regarding claim 20, Vanam et al. and Thiebaud et al. teach the device recited in claim 17, wherein the viewing parameter comprises one or more of a viewing distance (Vanam et al.; [0059]), a pixel density (Vanam et al.; [0059]), a pixel length of a sinusoidal grating cycle, a width of a display associated with output of the video content (Vanam et al.; [0059]), a viewing angle (Vanam et al.; [0090]), ambient illumination level (Vanam et al.; Fig. 14A), or a reflection coefficient of a display associated with output of the video content (Vanam et al.; Fig. 14A).  

Regarding claim 21, Vanam et al. and Thiebaud et al. teach the device recited in claim 17, wherein the instructions that, when executed, cause the device to generate the filtered frame based on the luminance pixel data, the chrominance pixel data, and the viewing parameter, further cause the device to: 
determine, based on the luminance pixel data and based on the viewing parameter, achromatic spatial frequency data (Vanam et al.; [0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB is calculated first and then the corresponding luminance image is computed. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters. Fig. 2A-2B shows the CSF determination based on the black level of the extracted luminance image, which is achromatic, wherein Fig. 1 shows the CSF as a function of spatial frequency as described in [0063]. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters); and 
determine, based on the chrominance pixel data and based on the viewing parameter, chromatic spatial frequency data (Vanam et al.; [0065]-[0071], Fig. 2A, 2B; It teaches how the CSF is determined from an input video frame from where the color converted linear RGB (Chromatic) is calculated first. Thereafter the viewing distance, display pixel density, contrast ratio, etc. (which are all viewing parameters) are incorporated to determine the CSF. Since the video stream contains plurality of frames as shown in Fig. 9, the Examiner interprets each and every parameters associated with the first frame as the first parameters), 
wherein the filtered frame is generated further based on the achromatic spatial frequency data and the chromatic spatial frequency data ([0071]-[0072]; Fig. 2A, 2B, 11; It teaches that the determined CSF is used to select a filter bandwidth which is applied to the color space converted image to generate the filtered frame).  
Although, Vanam et al. teach generating CSF from the input video frame of color converted linear RGB and luminance image and viewing parameters, but it does not explicitly teach using chromatic spatial frequency data of the video frame directly in determining the CSF.
However, Thiebaud et al. teach a system in the same field of endeavor (Abstract), where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter as shown in Figs. 11, 12, and described in [0069]-[0072].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Thiebaud et al's usage of luma and chroma components in determining CSF, because it helps in the decision making process to favor luminance preservation or to favor chrominance preservation for the color mapping step (Thiebaud et al.; [0071]) as well as saving significant computation resources because of sharing common image analysis tools, namely luminance-chrominance conversions and space-frequency transforms (Thiebaud et al.; [0074]).

Regarding claim 22, Vanam et al. and Thiebaud et al. teach the device recited in claim 21, wherein the instructions that, when executed, cause the device to generate the filtered frame based on the luminance pixel data, the chrominance pixel data, and the viewing parameter, further cause the device to determine, based on the achromatic spatial frequency data and the chromatic spatial frequency data, a contrast sensitivity function (CSF) indicating the achromatic spatial frequency data and the chromatic spatial frequency data, wherein the filtered frame is generated further based on the CSF (Thiebaud et al.; [0069]-[0072] in view of Figs. 11, 12, where it teaches generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter).  

Regarding claim 24, Vanam et al. and Thiebaud et al. teach the device recited in claim 17, wherein the instructions that, when executed, cause the device to cause output of the filtered frame, cause the device to compress the filtered frame and send the compressed filtered frame for output (Vanam et al.; [0098]; It teaches compressing the filtered video frame).

Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vanam et al. (US PGPub 2015/0312595 A1) (Disclosed in IDS) in view of Thiebaud et al. (US PGPub 2009/0285478 A1) (Disclosed in IDS) and further in view of Mantiuk et al. (US PGPub 2009/0027558 A1) (Disclosed in IDS).

Regarding claim 7, Vanam et al. and Thiebaud et al. teach the method recited in claim 1.
But Vanam et al. or Thiebaud et al. do not explicitly teach that the video image is an HDR image.
However, Mantiuk et al. teach a system in the same field of endeavor (Fig. 8), where it teaches that the input video image is an HDR image (Mantiuk et al.; Fig. 2, reference numeral 202).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Mantiuk et al's usage of HDR image, because using an HDR image as an input, the system of Mantiuk et al. can be used to generate display-adaptive image that would appear to a human viewer to be a faithful  rendering of a reference original image (Mantiuk et al.; [0037]; Since the display can be either HDR or SDR capable, inputting only SDR for encoding could result in upscaling of the decoded image on the display (rendering) side if the display is HDR capable. Therefore, using HDR image on the encoding side provides a wide range of display compatibility).

Regarding claim 15, Vanam et al. and Thiebaud et al. teach the non-transitory computer-readable medium recited in claim 9.
But Vanam et al. or Thiebaud et al. do not explicitly teach that the video image is an HDR image.
However, Mantiuk et al. teach a system in the same field of endeavor (Fig. 8), where it teaches that the input video image is an HDR image (Mantiuk et al.; Fig. 2, reference numeral 202).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Mantiuk et al's usage of HDR image, because using an HDR image as an input, the system of Mantiuk et al. can be used to generate display-adaptive image that would appear to a human viewer to be a faithful  rendering of a reference original image (Mantiuk et al.; [0037]; Since the display can be either HDR or SDR capable, inputting only SDR for encoding could result in upscaling of the decoded image on the display (rendering) side if the display is HDR capable. Therefore, using HDR image on the encoding side provides a wide range of display compatibility).

Regarding claim 23, Vanam et al. and Thiebaud et al. teach the device recited in claim 17.
But Vanam et al. or Thiebaud et al. do not explicitly teach that the video image is an HDR image.
However, Mantiuk et al. teach a system in the same field of endeavor (Fig. 8), where it teaches that the input video image is an HDR image (Mantiuk et al.; Fig. 2, reference numeral 202).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Vanam et al’s invention of viewing condition aware video coding based on perceptual preprocessing filter to include Mantiuk et al's usage of HDR image, because using an HDR image as an input, the system of Mantiuk et al. can be used to generate display-adaptive image that would appear to a human viewer to be a faithful  rendering of a reference original image (Mantiuk et al.; [0037]; Since the display can be either HDR or SDR capable, inputting only SDR for encoding could result in upscaling of the decoded image on the display (rendering) side if the display is HDR capable. Therefore, using HDR image on the encoding side provides a wide range of display compatibility).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.“SYSTEM AND METHOD OF CROSS-COMPONENT DYNAMIC RANGE ADJUSTMENT (CC-DRA) IN VIDEO CODING” - Rusanovskyy et al., US PGPub 2019/0068969 A1.
2. “METHOD AND APPARATUS FOR ASSESSING THE VISIBILITY OF DIFFERENCES BETWEEN TWO SIGNAL SEQUENCES?” - Lubin et al., US Pat 6, 360, 022 Bl.
3. “METHODS AND SYSTEMS FOR VIDEO DELIVERY SUPPORTING ADAPTATION TO VIEWING CONDITIONS?” - Reznik et al., US PGPub 2013/0195204 Al.
4.“SYSTEMS AND METHODS FOR ISO-PERCEPTIBLE POWER REDUCTION FOR DISPLAYS” - Daly et al., US PGPub 2015/0029210 A1.
5. “DEVICE AND METHOD OF IMPROVING THE PERCEPTUAL LUMINANCE NONLINEARITY-BASED IMAGE DATA EXCHANGE ACROSS DIFFERENT DISPLAY CAPABILITIES” - Miller et al., US PGPub 2014/0363093 A1.
6. “TECHNIQUES FOR OPERATING A DISPLAY IN THE PERCEPTUAL CODE SPACE” - Ninan, US PGPub 2018/0261184 A1.
7. “HIGH DYNAMIC RANGE AND TONE MAPPING IMAGING TECHNIQUES” - GRANADOS et al., US PGPub 2015/0078661 A1.
8. “USER-ADAPTIVE VIDEO TELEPHONY” - Reznik et al., US PGPub 2016/0219248 Al.
9. “COLOR IMAGE GAMUT-MAPPING SYSTEM WITH CHROMA ENHANCEMENT AT HUMAN-INSENSITIVE SPATIAL FREQUENCIES” - Kasson, US Pat 5, 450, 216.
10. “DEVICE AND METHOD FOR CREATING A SALIENCY MAP OF AN IMAGE” - Le Meur et al., US PGPub 2007/0116361 Al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485